Citation Nr: 1135989	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-09 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for neurocardiogenic syncope.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for congestive heart failure.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970, including service in Vietnam.  He was awarded the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO decision.


FINDING OF FACT

Neither neurocardiogenic syncope, hypertension, congestive heart failure, nor glaucoma were initially incurred during service or initially manifested within one year of the Veteran's discharge from service, and none are not shown to be related to herbicide exposure; no other relationship to service is demonstrated.


CONCLUSION OF LAW

Service connection for neurocardiogenic syncope, hypertension, congestive heart failure, and glaucoma is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his multiple medical problems must be related to herbicide exposure during service.  He asserts that although he kept himself in shape over the years, his body is slowly breaking down, and that the cause must be herbicide exposure, despite the absence of proof of causation.  


Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in a letter issued in November 2006, prior to the initial adjudications of his claims.

The Veteran's service treatment records, VA medical records, and private medical records have been obtained for review by adjudicators.  The Veteran and his representative have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  No additional evidence which may be helpful to the Veteran's claims has been identified or is apparent.  

In this case, the Board concludes an examination is not needed. VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged current disability and any event, injury, or disease in service to include herbicide exposure. Specifically, there is no evidence of continuity of symptomatology from service; and no competent and credible evidence otherwise linking any current claimed disability and the Veteran's military service. Thus, VA is not required to provide the Veteran with a VA examination in conjunction with his current claims for entitlement to service connection.

The Board concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arteriosclerosis, hypertension, or an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to Agent Orange exposure, now expanded to include all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  Cancers affecting the lung, bronchus, larynx, or trachea are covered by the presumption, and certain defined types of soft-tissue sarcoma, as well as diabetes mellitus.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  The Secretary of the VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other disabilities.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32395-32407 (2007). 

The Veteran's service treatment records reflect none of the diseases at issue here.  No precursor indications of these diseases are referenced in his service treatment records either.  Upon the general medical examination conducted upon his discharge from service in May 1970, his heart, vascular system, and eyes were deemed to have been normal upon clinical examination.  His blood pressure was measured as 120/80.  Thus, service connection for any of the claimed disabilities on a direct basis is not warranted.  Furthermore, we observe that there is no evidence of any kind of heart problems, including high blood pressure, or of any organic disease of the nervous system within one year of the Veteran's discharge from service.  Indeed, the Veteran himself, identified his syncope as having been initially diagnosed in 2005, his hypertension as having been diagnosed in 1996, and his heart disease as having its inception in 2005; all many years after his discharge from service.  Review of his medical treatment records reveals that early-onset glaucoma was initially identified in 2004.  Thus, there is no basis to apply the legal presumption that any chronic disease had its inception during service.

The basis of the Veteran's claims for service connection, as articulated above, is that the herbicides to which he was exposed during service were so toxic that they must have caused some residual damage to his body.  While the Veteran in this case had service in Vietnam and may therefore be presumed to have been exposed to Agent Orange, none of the diseases he has claimed here have been shown to have a positive association with exposure to herbicides.  Thus, because none of these diseases have been scientifically-identified as a disease for which presumptive service connection may be granted, service connection on a presumptive basis as caused by exposure to herbicides is not warranted under law.  

Notwithstanding, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, the Veteran's representative argues for a theory of direct causation, although he does not identify any particular evidence supporting this theory.  Careful review of the medical evidence reveals no information whatsoever as to the likely etiology of any of the diseases at issue.  The Veteran's treating physicians simply diagnosed and treated the problems as they were presented, without rendering any opinions as to causation.  

Although the Veteran himself argues effectively and passionately for herbicides as the cause for his multiple medical problems, on the theory that no other causes are apparent, as he is not shown to possess any particular medical expertise, his opinion cannot be accorded probative weight in this matter.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

We observe in passing that it is not altogether clear that the Veteran in fact has congestive heart failure, as he asserts.  Review of his cardiologic records reveals the diagnoses of neurocardiogenic syncope, also called vasovagal syndrome; a mild left ventricle dysfunction; hypertension; hyperlipidemia; and a "history of chest pain syndrome."  None of these diagnoses would indicate a disease which could be viewed as analogous to congestive heart failure, although the Veteran appropriately receives medical care for potential cardiac issues.  A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Regardless of the exact diagnoses which could be assigned to the Veteran's cardiac problems, no connection to service is apparent under any of the potential theories of entitlement.

The Board observes that the Veteran has been given a diagnosis of pre-diabetes.  Fortunately, it appears that he has managed to stave off the development of that disease through healthy habits.  If, however, he should develop this disease, he is hereby advised to file another claim for entitlement to service connection for diabetes, under the herbicide presumptions outlined above.  

In sum, the preponderance of the evidence is against the Veteran's claims for service connection.  None of the diseases claimed are shown to be related to service in any way.  Because they were diagnosed many years after service, direct service connection is not appropriate.  Similarly, none can be presumed to have been incurred during service.  Because none of the diseases claimed have been scientifically, empirically linked to herbicide exposure, they cannot under law be presumed to have been caused by herbicide exposure in Vietnam.  No other competent evidence tending to show a link to service has been proffered, and no other link to service is apparent.  The benefits sought must therefore be denied.


ORDER

Service connection for neurocardiogenic syncope is denied.

Service connection for hypertension is denied.

Service connection for congestive heart failure is denied.

Service connection for glaucoma is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


